Case 1:17-cr-00188-NONE-SKO Document 203 Filed 07/23/21 Page 1 of 2


 William S. Pitman, Cal. Bar No.131253
 65 North Raymond Avenue
 Suite 320
 Pasadena, CA 91103
 Tel: (213) 629-0272
 william_pitman@sbcglobal.net
 BRYAN LEMONS (Defendant)



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF CALIFORNIA

                                          )
 UNITED STATES OF AMERICA,                ) Case No.: 17-CR-00188-LJO-SKO
                                          )
              Plaintiff,                  ) ORDER RE: STIPULATION TO
                                          )
     vs.                                  ) CONTINUE SENTENCING
                                          )
                                          )
                                          )
 BRYAN LEMONS,                            )
                                          )
             Defendant.                   )




       Upon stipulation of the parties to continue the sentencing hearing in this

 case and upon finding good cause, it is hereby ORDERED that: the sentencing

 hearing currently scheduled for August 20, 2021, is continued to March 25, 2022

 at 8:30 a.m. It is further stipulated that the informal objections to the draft

 Presentence Investigative Report be delivered to the probation officer and each

 other on or before February 25, 2022; that the final Presentence Investigation

 Report be made available via CM/ECF to the Court and counsel on or before

                                            1
Case 1:17-cr-00188-NONE-SKO Document 203 Filed 07/23/21 Page 2 of 2



 March 4, 2022; that the formal objections and sentencing memoranda are filed

 with the Court on or before March 11, 2022; and that any Replies or Statements of

 Non-Opposition be filed with the Court on or before March 18, 2022.

 .

          July 23 2021.
 Dated: _________,               __________________________________
                                 UNITED STATES DISTRICT COURT JUDGE




 Presented by:
 WILLIAM S. PITMAN (SBN 131253)


      /s/
 WILLIAM S. PITMAN
 Attorney for Defendant
 BRYAN LEMONS




                                         2
